Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 1 of 8 PageID #: 427




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND



                                           )

     DAVID ST. AMOUR and                   )
     DIANE ST. AMOUR,
                                           )
        Plaintiffs,
                                           )

                                           )
        v.
                                           )
                                               C.A. No. 1:18-CV-00254-MSM-PAS
                                           )
     FEDERAL HOME LOAN
     MORTGAGE CORPORATION;                 )
     U.S. BANK, NATIONAL
                                           )
     ASSOCIATION, AS TRUSTEE FOR
     LSF 9 MASTER PARTICIPATION            )
     TRUST; and CALIBER HOME
     LOANS, INC.,                          )

        Defendants                         )


                           MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

         This matter comes before the Court on the Motion for Summary Judgment of

 the defendants, US Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

 (“U.S. Bank”) and Caliber Home Loans, Inc.,1 and the Objection of the plaintiffs,




 1Caliber Home Loans, Inc. (“Caliber”) previously was dismissed from this lawsuit by
 Order of this Court upon a motion for judgment on the pleadings filed by U.S. Bank
 and Caliber. (ECF No. 25.) Counsel for Caliber and U.S. Bank agreed at oral
 argument that, as a result of that dismissal, Caliber need not be party to the instant
                                           1
Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 2 of 8 PageID #: 428




 David St. Amour and Diane St. Amour. (ECF Nos. 28 & 42).

       The issue before the Court is whether a promissory note that previously had

 been declared lost, but now found and presented to this Court, can be held as a matter

 of law to be authentic and therefore preclude the plaintiffs’ prayer for declaratory

 relief on the basis of Rhode Island’s “lost note statute,” R.I.G.L. § 6A-3-309.

       For the reasons that follow, U.S. Bank’s Motion for Summary Judgment is

 GRANTED.

                                   I.    BACKGROUND

       The plaintiffs are mortgagors of a property located at 8 East Quail Run,

 Charlestown, Rhode Island, which is secured by a mortgage and a promissory note

 (“the Note”) executed in 2006. (ECF No. 42-3 at 25-43.) Over the ensuing years, the

 mortgage and the Note were assigned from one entity to another, most recently to

 defendant U.S. Bank on August 16, 2016. Id. at 45-51.

       Diane St. Amour filed a Chapter 13 bankruptcy petition on April 10, 2017,

 pursuant to which all payments on the mortgage ceased. See In re: Diane St. Amour,

 17-BK-10560.

       On May 7, 2018, the plaintiffs filed a four-count complaint in this Court. (ECF

 No. 1.) They alleged that defendant, U.S. Bank, violated the Truth in Lending Act

 (“TILA”), 15 U.S.C. § 1601 et seq., by failing to send the plaintiffs monthly mortgage

 statements after May 9, 2017 (Count I) and that U.S. Bank violated TILA by failing




 motion. The Court therefore will proceed as if this motion was brought solely by U.S.
 Bank.
                                            2
Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 3 of 8 PageID #: 429




 to send the plaintiffs an accurate payoff statement (Count III). Id. ¶¶ 19-34, 45-56.

 This Court previously granted U.S. Bank’s Motion for Judgment on the Pleadings,

 dismissing Counts I and III as to U.S. Bank.2 (ECF No. 25.)

       Count IV, the only remaining claim against U.S. Bank, is the subject of the

 instant Motion. There, the plaintiffs seek a declaratory judgment that, under Rhode

 Island’s “lost note statute,” R.I.G.L. § 6A-3-309, U.S. Bank is not entitled to any funds

 payable pursuant to the Note underlying the mortgage because the Note was lost

 before U.S. Bank purchased the mortgage from defendant Federal Home Loan

 Mortgage Corp. (ECF No. 1 ¶¶ 57-62.) The lost note statute only allows a party to

 enforce a lost note if that party was in possession of the note at the time it was lost.

 See § 6A-3-309 (providing in relevant part that a “person not in possession of an

 instrument is entitled to enforce the instrument if … the person was in possession of

 the instrument and entitled to enforce it when loss of possession occurred ….”).

       According to the lost note affidavit from Nationstar Mortgage LLC

 (“Nationstar”), a previous servicer of the plaintiffs’ loan, the Note was lost sometime

 prior to the date of that affidavit: October 28, 2014. (ECF No. 44.) Nationstar later

 assigned the mortgage and the Note to U.S. Bank on August 16, 2016. (ECF No. 42-

 3 at 51.) Thus, the plaintiffs assert, U.S. Bank was not in possession of the Note

 when it was lost and, pursuant to § 6A-3-309, it is not entitled to any funds pursuant

 to the Note. (ECF No. 1 ¶¶ 60-62.)


 2
  Count II is not directed at either U.S. Bank or Caliber. It is instead asserted against
 defendant Federal Home Loan Mortgage Corp., which is not a party to the instant
 motion. (ECF No. 1 ¶¶ 35-44.)

                                            3
Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 4 of 8 PageID #: 430




       In its Answer to the plaintiffs’ Complaint, U.S. Bank pled that they did not

 have knowledge or information sufficient to form a belief as to the truth of the

 plaintiffs’ allegations concerning loss of the Note and therefore denied that the Note

 was lost. (ECF No. 11 ¶¶ 58, 60-61.)

       Now, U.S. Bank has moved for summary judgment on Count IV asserting that

 it has located the original Note and that the Note is currently in the possession of its

 attorney of record in this case. U.S. Bank attached a copy of the Note, along with an

 affidavit of its attorney, Joseph K. Scully, stating that he received the Note on March

 25, 2019, has personally reviewed it, and that it is a true and correct copy of the

 original Note. (ECF No. 31.) Because the Note is not lost, U.S. Bank argues, the lost

 note statute does not apply; thus, the plaintiffs are not entitled to a declaration that

 the Note is unenforceable pursuant to that statute.

                       II.   SUMMARY JUDGMENT STANDARD

       Summary judgment’s role in civil litigation is “to pierce the pleadings and to

 assess the proof in order to see whether there is a genuine need for trial.” Garside v.

 Osco Drug. Inc., 895 F.2d 46, 50 (1st Cir. 1990). Summary judgment can be granted

 only when “the pleadings, depositions, answers to interrogatories, and admissions on

 file, together with the affidavits, if any, show there is no genuine issue as to any

 material fact and the moving party is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56. “A dispute is genuine if the evidence about the fact is such that a

 reasonable jury could resolve the point in the favor of the non-moving party. A fact is

 material if it carries with it the potential to affect the outcome of the suit under the



                                            4
Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 5 of 8 PageID #: 431




 applicable law.” Santiago–Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52

 (1st Cir. 2000).

                                   III.   DISCUSSION

       The plaintiffs first challenge U.S. Bank’s production of the Note by arguing

 that in its Answer, U.S. Bank did not explicitly deny the Note was lost and therefore

 should not be able to now contradict that position.        In its Answer, U.S. Bank

 responded to the paragraphs of the Complaint asserting the Note was lost by stating

 that it “den[ies] knowledge and information sufficient to form a belief as to the truth

 of the allegations … and, therefore, den[ies] the allegations….”

       Such a response has the effect of a denial, however. Federal Rule of Civil

 Procedure 8(b)(5) is clear that “[a] party that lacks knowledge or information

 sufficient to form a belief about the truth of an allegation must so state, and the

 statement has the effect of a denial.”

       As such, U.S. Bank’s position that the Note has been found is not inconsistent

 with prior statements in the record.

       The plaintiffs next argue that the Note presented with this Motion may not be

 authentic because it differs from other extant copies. Specifically, the Note that U.S.

 Bank presented for this Motion differs from the copies of the Note filed in Mrs. St.

 Amour’s bankruptcy action in 2012 and 2017. (ECF Nos. 42-5; 42-6; 42-7.) The

 bankruptcy copies had two punch holes at the top of each page and did not (like the

 Note presented by the defendants) have a barcode and handwritten account number

 on the top right corner. (Compare ECF Nos. 42-5; 42-6; 42-7, with ECF No. 44-1.) In



                                           5
Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 6 of 8 PageID #: 432




 addition, another copy, the copy of the note attached to the lost note affidavit, is label-

 marked “copy,” something not present on the Note presented on this Motion. (ECF

 No. 44.)

       The plaintiffs also argue that the affidavit of the defendants’ attorney, Joseph

 K. Scully, presented with the purported Note, lacks any foundation as Mr. Scully

 offers no basis for authentication. But a promissory note, being commercial paper, is

 self-authenticating under Federal Rule of Evidence 902(9), and need not be

 independently authenticated. See In re Cook, 457 F.3d 561, 566 (6th Cir. 2006)

 (holding that “a promissory note is self-authenticating evidence”); United States v.

 Varner, 13 F.3d 1503, 1508-09 (11th Cir. 1994) (“Mere production of a note establishes

 prima facie authenticity and is sufficient to make a promissory note admissible.”).

 However, “if the opponent does offer evidence contesting admissibility and that

 evidence would be sufficient to convince a reasonable person that the item was not

 genuine, the opponent meets its burden of production” and the burden shifts to the

 proponent of the evidence to demonstrate its authenticity. Charles Alan Wright et

 al., 31 Fed. Prac. & Proc. Evid. § 7134 (1st ed.). In such an instance, a dispute as to

 authenticity would be resolved by the trier of fact. Id.

       But such an instance does not exist here. It is clear to any reasonable viewer

 of the various copies of the Note that were handled by other servicers or the

 bankruptcy court, that any difference in markings between them and the Note

 presented with this Motion—such as punch holes, a filing barcode, or the label

 “copy”—are trivial differences indicating that a particular handler marked a



                                             6
Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 7 of 8 PageID #: 433




 particular copy for filing purposes. It is noteworthy that none of these changes alter

 or modify the substance or terms of the Note. The record, therefore, reveals no

 genuine dispute as to the authenticity of the Note.3

       The plaintiffs also argue that the Note was not properly assigned to U.S. Bank

 and thus a question of fact exists which should preclude summary judgment. But

 this potential issue is immaterial to the declaration that the plaintiffs seek in Count

 IV: that the lost note statute applies and precludes the defendants from enforcing the

 Note. Indeed, the lost note statute’s threshold requirement for applicability is that a

 note is lost. See § 6A-3-309(a). Because there is no lost note in this matter, the Court

 simply cannot make any declaration applying the lost note statute and thus need not

 proceed to consider extraneous issues such as the chain of assignments.

                                   IV.    CONCLUSION

       Because there is no genuine dispute as to the authenticity of the Note

 presented by U.S. Bank, the Note is not lost and the Court cannot grant any relief

 under Rhode Island’s “lost note statute,” R.I.G.L. § 6A-3-309(a), as requested in Count

 IV of the plaintiffs’ Complaint. U.S. Bank’s Motion for Summary Judgment (ECF No.

 28) is therefore GRANTED.




 3
  This case thus is distinguishable from Note Capital Group, Inc. v. Perretta, 207 A.3d
 998, 1006 (R.I. 2019), because that case involved a lost note and there was a question
 of fact as to which of several “versions” of that lost note was authentic. Here, there
 is no lost note: there is an authentic Note and several copies.

                                            7
Case 1:18-cv-00254-MSM-PAS Document 46 Filed 07/13/20 Page 8 of 8 PageID #: 434




 IT IS SO ORDERED.


 _________________________________
 Mary S. McElroy
 United States District Judge
 July 13, 2020




                                      8
